Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US Pub. 2019/0087788) in view of Kim et al. (US Pub.  2020/0268148) (both new cited).
Regarding claim 1, Murphy et al. discloses a mirror having a display mirror (1 or 101) comprising: a planar sheet of material adapted to reflect light from a from surface thereof, the planar sheet having a display zone (Fig. 11-12 shown the weather, date and time display); a digital display disposed behind the display zone and adapted to produced lighted image that are visible on the front surface in the display zone (Fig. 11-12); user control (105), whereby a user can provide instruction; a wireless communication device adapted to re4ceive instructions and send feedback; and a controller (123/130) adapted to receive instructions via the wireless communication device via the user control; control the images produced by the digital display device according to the instruction (Fig. 1, 3, 11-12 and 14-16; Par. 125-148).  Murphy et al. does not disclose a heating zone, a heating device disposed behind the heating zone and adapted to produce radiant heat in response to applying current thereto, a controller adapted to control the level of heat produced by the heating device according to the instructions.  Kim et al. discloses a mirror (300) having a heating zone (Fig. 2-3 shown the heating zone is at the middle of the mirror); a heating device (260) disposed behind the heating zone and adapted to produced radiant heat in response to applying current thereto, a controller (370) to control the level of heat produced by the heating device (360) according to the instruction (Fig. 1-8; Par. 149, 171-178, 180-188 and 207-209).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Murphy et al., a heating zone, a heating device 
Regarding claims 5-6, Kim et al. discloses a visual indicator (311) for indicating to the user the device is on, the device is off (Fig. 34; Par. 400).
Regarding claim 7, Murphy et al. discloses the user controls (105) comprise a touch screen in the display zone (Fig. 11b; Par. 132).
Regarding claim 8, Murphy/Kim disclose substantially all features of the claimed invention as set forth above including from Murphy, the user control (123) response to voice command (via microphone) and wherein display mirror (101) provides audio feedback (via speaker) to a user (Par. 130, 140, 143 and 148) except the user control respond to voice commands and wherein the heating provides audio feedback to a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Murphy/Kim, the user control respond to voice commands and wherein the heating provides audio feedback to a user, for the purpose of controlling the heater by voice command. 
Regarding claim 9, Murphy et al. discloses the digital display is connected via the controller (123/130) and the wireless communication device to a wireless network and configured to display the following: exterior temperature, weather conditions, calendar events (Fig. 3 and 11-12; Par. 132 and 143-144).
Regarding claims 10 and 14, Murphy et al. discloses the controller (123) receives instructions via the wireless communication device from a user's smart device (via laptop or smart phone), whereby images are provided for the digital display (Fig. 3; Par. 147 and 266).
Regarding claim 11, Murphy et al. discloses a speaker whereby audio content can be played for a user, and wherein the images and audio content are provided by a user's smart device via the wireless communication device (Par. 140, 144 and 147).
Regarding claims 12 and 13, Murphy/Kim discloses substantially all features of the claimed invention as set forth above including from Murphy, a user can use a smart device (via laptop or smart phone) and select what the digital display displays (Fig. 3 and 11-13; Par. 147) except a user can use a smart device to turn the heater on and off, as well as enter one of the following instructions: programming options, adjust the thermostat.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Murphy/Kim, a user can use a smart device to turn the heater on and off, as well as enter one of the following instructions: programming options, adjust the thermostat, for the purpose of controlling the heater remotely via smart device.
Regarding claim 15, Murphy et al. discloses the controller (123/130) is adapted to receive signals from sensor (102) (Fig. 11A; Par. 130).
Regarding claims 16, Murphy et al. discloses the sensors (102) are selected from the group consisting of a humidity sensor, light sensor and a temperature sensor (Par. 130).
Regarding claim 18, Murphy et al. discloses the mirror (101) further comprises a light (103) to illuminate a user (Fig. 11A).  Kim et al. also discloses the mirror (300) further comprises a light (330) to illuminate a user (Fig. 11A; Par. 191).
Regarding claim 19, Murphy et al. discloses the mirror (101) further comprises a camera (102) adapted to send capture images to the display zone and the wireless communication device (Fig. 11A; Par. 127-130, 133, 135 and 145).
Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US Pub. 2019/0087788) in view of Kim et al. (US Pub.  2020/0268148) and further view of Son et al. (US Pat. 6,653,606) (new cited).
Regarding claim 2, Murphy/Kim disclose substantially all features of the claimed invention as set forth above including except
Regarding claim 17, Son et al. discloses the controller (110) is also adapted to receive a signal from a humidity sensor (230/330/430/530/630), and wherein the controller is further adapted to, in response to a signal indicating a humidity over a pre-set threshold, operate the mirror in a fog-reduction mode by controlling the level of heat produced by the heating device (120) to at least reduce condensation on the mirror (130) (Abstract; Fig. 1-6).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US Pub. 2019/0087788) in view of Kim et al. (US Pub. 2020/0268148), Son et al. (US Pat. 6,653,606) and further view of Crescenzo (US Pat. 5,731,569) (new cited).
Regarding claims 3-4, Murphy/Kim/Son disclose substantially all features of the claimed invention as set forth above including except a settable thermostat, whereby a desired temperature can be set by a user by a program within the controller, or via the wireless communication device.  Crescenzo discloses a settable thermostat (34), whereby a desired temperature can be set by a user by a program within the controller (Fig. 2-3; Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Murphy/Kim/Son, a settable thermostat, whereby a desired temperature can be set by a user by a program within the controller, or via the wireless communication device, as taught by Crescenzo, for the purpose of controlling the heat to the desired temperature.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US Pub. 2019/0087788) in view of Kim et al. (US Pub.  2020/0268148) and further view of Marstiller et al. (US Pat. 5,155,334) (new cited).
Regarding claim 20, Murphy/Kim disclose substantially all features of the claimed invention as set forth above including from Kim, the heating device (360) except the heating device comprises: a first elongated conductor configured to pass electric current; a second elongated conductor configured to pass electric current and spaced apart from and parallel to the first elongated conductor; and a continuous sheet of resistive material disposed between the first and second elongated conductors and adapted to produce heat in response to electrical current.  Marstiller et al. discloses the heating device (12) comprises: a first elongated conductor (22) configured to pass electric current; a second elongated conductor (22) configured to pass electric current and spaced apart from and parallel to the first elongated conductor; and a continuous sheet of resistive material (20) disposed between the first and second elongated conductors and adapted to produce heat in response to electrical current (Fig. 1-2; Col. 1, Lines 51-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Murphy/Kim, the heating device comprises: a first elongated conductor configured to pass electric current; a second elongated conductor configured to pass electric current and spaced apart from and parallel to the first elongated conductor; and a continuous sheet of resistive material disposed between the first and second elongated conductors and adapted to produce heat in response to electrical current, as taught by Marstiller et al., for the purpose of providing a sheet heater, sized and adapted to cover the back of the mirror surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/23/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761